Case 0:20-cv-61151-RKA Document 13 Entered on FLSD Docket 08/04/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

  ALVE CAMPBELL, and
  GERSIA INNOCENT-CAMPBELL,       )
                                  )
                                  )
       Plaintiffs,                )
                                  )
       v.                         )                    No. 0:20-CV-61151-RKA
                                  )
  UNITED AUTO CREDIT CORPORATION, )
                                  )
       Defendant.                 )

                           NOTICE OF VOLUNTARY DISMISSAL

         Plaintiffs, ALVE CAMPBELL and GERSIA INNOCENT-CAMPBELL , (“Plaintiffs”),

  through his attorney, Shireen Hormozdi, pursuant to Federal Rule of Civil Procedure

  41(a)(1)(A)(i), voluntarily dismisses this case, with prejudice, against Defendant, UNITED AUTO

  CREDIT CORPORATION.

                                                     RESPECTFULLY SUBMITTED,


  DATED: August 4, 2020                      By: /s/ Shireen Hormozdi
                                                    Shireen Hormozdi
                                                    Florida Bar No. 0882461
                                                    Hormozdi Law Firm, LLC
                                                    1770 Indian Trail Lilburn Road, Suite 175
                                                    Norcross, GA 30093
                                                    Tel: 678-395-7795
                                                    Fax: 866-929-2434
                                                    shireen@agrusslawfirm.com
                                                    shireen@norcrosslawfirm.com
                                                    Attorney for Plaintiffs
Case 0:20-cv-61151-RKA Document 13 Entered on FLSD Docket 08/04/2020 Page 2 of 2




                                CERTIFICATE OF SERVICE


         I certify that on August 4, 2020, a true and correct copy of the foregoing document was

  electronically filed with the Court’s CM/ECF system to be sent via the electronic notification

  system.


                              By: /s/ Shireen Hormozdi
                                     Shireen Hormozdi
